Citation Nr: 1721296	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems.

2.  Entitlement to service connection for a left knee disorder

3.  Entitlement to service connection for residuals of a nasal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Respiratory Disorder

The Veteran claims, as reflected in the Notice of Disagreement (NOD) received in February 2011, that he was exposed to asbestos when he sailed from Korea to California in December 1962.  His service personnel records (SPRs) confirm his transportation during this time window.  The SPRs do not identify the vessel upon which the Veteran traveled, but he identified it as the U.S.S. Patrick.  He believes that asbestos from the Patrick caused him longstanding respiratory problems.  The Veteran merits a VA compensation examination to determine the nature and etiology of his claimed respiratory disorder.

Left Knee Disorder

The Veteran claims, as reflected in the NOD received in February 2011, that he injured his knee either a) "entering or exiting" helicopters while stationed in Washington, D.C., or b) while engaging in football and track and field during military service.  The Veteran has osteoarthritis in his left knee, as reflected in a 2011 private treatment record.  VA will examine the Veteran to determine the nature and etiology of his claimed knee disorder.  

Nasal Fracture

The Veteran claims, as reflected in the NOD received in February 2011, that he broke his nose during basic training and re-fractured his nose playing football during service.  

On his July 1960 enlistment physical, the nose was noted as clinically normal and he denied nasal trouble on an associated report of medical history.  

In contrast, on the June 1963 service separation physical, the Veteran's nose was noted as clinically normal.  On an associated report of medical history, he endorsed nasal trouble.  The reviewing physician noted that the Veteran had fractured his nose as a child.

Only such conditions as are recorded in examination reports at entrance into service are to be considered as noted; therefore, a preexisting nose disability was not "noted" at service entrance.  The Board has reconsidered this issue since its September 2015 Remand.  Because the Veteran has not claimed that he fractured his nose prior to service, the Board finds that the nasal fracture did not clearly and unmistakably preexist service, notwithstanding the June 1963 notation.  Accordingly, remand is warranted for a new VA compensation examination, with the February 2016 examination report being wholly inadequate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for VA examinations to determine the nature and etiology of each of the claimed disorders.  The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiners who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiners must state the medical and factual basis or bases for any opinions rendered based on their clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiners find they cannot provide a requested finding without resort to pure speculation, they must explain why.  They must indicate whether their inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiners must answer the following questions:

i. Does the Veteran have a respiratory disorder?  If yes, was it incurred in or is it etiologically related to his period of service?  Why or why not?  In answering, specifically address the Veteran's contention that his claimed disorder resulted from asbestos exposure.  

ii. Was the Veteran's left knee osteoarthritis, as diagnosed in a 2011 private treatment record, incurred in or is it etiologically related to his period of service?  Why or why not?  In answering, specifically address the Veteran's contention that his claimed disorder resulted from either a) "entering or exiting" helicopters while stationed in Washington, D.C., or b) engaging in football and track and field during military service.  

iii. Does the Veteran have the residuals of a nasal fracture?  If yes, was it incurred in or is it etiologically related to his period of service?  Why or why not?  The examiner MUST presume that the Veteran did NOT fracture his nose prior to military service.  The examiner has no discretion on this matter, despite the notation in the June 1963 report.  The Board acknowledges the June 1963 report, but this is a legal finding, and the examiner must comply with it.

2. Review the medical examination reports obtained to ensure that the Remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

3. Readjudicate the claims.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




